Exhibit 32 Certification Pursuant to 18 U.S.C. Section 1350 In connection with the Annual Report of General Electric Capital Corporation (the “registrant”) on Form10-K forthe year ending December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “report”), we, Keith S. Sherin and Robert C. Green, Chief Executive Officer and Chief Financial Officer, respectively, of the registrant, certify, pursuant to 18 U.S.C.§1350, as adopted pursuant to§906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. February 27, 2014 /s/ Keith S. Sherin Keith S. Sherin Chief Executive Officer /s/ Robert C. Green Robert C. Green Chief Financial Officer
